Defendant is the wife of Frank Lange with whom she lives at 924 Manz street, Muskegon Heights. Under authority of a search warrant their home was searched by officers who found therein 296 pints of beer and a small quantity of moonshine whisky. At the time of the search Frank Lange was not there, but the defendant was, as were also a number of others seated at tables and drinking beer, a considerable quantity of which was much in evidence. *Page 541 
Defendant claims the possession of the beer was not in her, but in her husband, who was at the time of the search away from home. It is true that simple knowledge on her part that he had this beer there would not alone and of itself render her guilty of unlawfully possessing it. People v. Archer, 220 Mich. 552. But she was, to all appearances, temporarily or otherwise in full and complete charge and control of the premises, and in her husband's absence some one must have been dispensing it to the thirsty patrons. If this is true, it cannot be said that she was not in actual possession. Her possession therefore was a question of fact for the jury under all the circumstances to determine.
It is unquestioned that the moonshine found by the officers was brought into the house by a man named Mathews, who was ordered to take it away by the defendant as soon as she discovered it. But, against her objection, he left it on the table where he had placed it, and ran away when the officers appeared. The defendant was not to blame for this, and under the undisputed evidence was not guilty of possessing the whisky, and the jury should have been so instructed. But the trial judge erroneously directed as follows:
"Something was said in the evidence, gentlemen, that this moonshine liquor that was found by the officers there in the kitchen belonged to Nan Mathews. Gentlemen, it is true, and I charge you that Mrs. Lange had no business having that intoxicating liquor, that moonshine whisky, in that house; even though it belonged to Nan Mathews she had no business to leave it there. That house was in her charge evidently, from the testimony of the witnesses here at that particular moment, and if this liquor was there, even though it belonged to Nan Mathews, she had no business to leave it there in the house. She could have thrown it out; she could have done that. No person has any business having control of intoxicating liquor on their premises. It is my opinion that, *Page 542 
from the undisputed evidence in this case, this respondent is guilty of having intoxicating liquor in her possession, and I so charge you."
For the error pointed out, the case should be reversed and a new trial granted.
BIRD, FELLOWS, and WIEST, JJ., concurred with SNOW, J.